DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The current application claims priority from Provisional Application 62744191, filed 10/11/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2020 and 08/20/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 20110113235 A1 to Erickson, hereinafter Erickson.
Regarding claim 1, Erickson discloses an apparatus comprising: 
a portable storage device (paragraph 29, “a secure USB device 100” and paragraph 35) comprising: 
an interface configured to be coupled to a computing device (paragraphs 31 and 33, “The vault file encryption key 114 is provided by the secure USB device 
100 and is used to encrypt and decrypt vault files stored on a local PC system”); 
and a memory storing instructions to be executed by the computing device, the instructions comprising instructions that when executed cause the computing device to implement a cyber-security protection solution (paragraphs 38 and 39, “the secure USB device 100 and installation software 202 are secured and/or downloaded to the PC system 200 at about the same time, and the invention is shown with the installation software 202 being installed and with the secure USB device 100 secured to the PC system 200”, and paragraph 60,” When the secure USB device 100 is secured to the local PC system 200 and the relevant verifications (e.g., secure USB device signature verification) have been performed, the user can create one or more virtual vault drives 304 on the hard drive(s) 306 or other memory (e.g., flash drive, etc.) of the local PC system 200.  These virtual vault drives 304 can contain various confidential data files 308, such as confidential cost and accounting records, trade secrets, etc. In an embodiment of the invention, the virtual vault drives 304 and data files 308 are visible to the user, e.g., as drive/file images 304a, 308a on the PC system screen 310, where 
Regarding claim 2, Erickson discloses wherein the memory further stores operating system files to be executed by the computing device, wherein the cyber-security protection solution includes booting the computing device off of the portable storage device using the operating system files (paragraphs 16 and 21).
Regarding claim 3, Erickson discloses wherein the cyber-security protection solution includes the computing device scanning a second storage device and determining whether the second storage device is usable in a protected environment (paragraphs 16, 31, 33, 39 and 60). 
Regarding claim 4, Erickson discloses wherein the cyber-security protection solution includes performing a check-in process to check-in a second storage device so that one or more files on the second storage device are: (i) accessible by one or more protected nodes within a protected environment; and (ii) not accessible by nodes outside of the protected environment (paragraphs 38, 41, 42, and 49, “a dongle monitoring service program to monitor the presence of the correct secure USB device on the local PC system and to take appropriate action (such as shutting down the local PC system and/or hiding the virtual vault files, etc.) if the correct secure USB device is not present; (4) a vault file device driver that can treat a virtual vault file as a disk drive, and/or may also hide or otherwise "unmount" the virtual files if the secure USB device 
Regarding claim 5, Erickson discloses wherein the protected environment includes one or more protected nodes, and wherein each of the one or more protected nodes includes an agent for detecting whether the second storage device is checked-in or not (paragraphs 38, 41, 42, 49, 57, and 60). 
Regarding claim 6, Erickson discloses wherein the agents are configured to allow the corresponding protected node to access one or more files on the second storage device when the agent detects that the second storage device is checked-in (paragraphs 38, 39, 41, 42, 49, 57, and 60). 
Regarding claim 7, Erickson discloses wherein the agents are configured to not allow the corresponding protected node to access one or more files on the second storage device when the agent detects that the second storage device is not checked-in (paragraphs 38, 39, 41, 42, 49, 57, and 60). 
Regarding claim 8, Erickson discloses a security manager, wherein the agents of the 
Regarding claim 9, Erickson discloses wherein the cyber-security protection solution includes performing a check-out process to check-out the second storage device so that one or more files on the second storage device are: (i) not accessible by the one or more protected nodes within the protected environment; and (ii) accessible by nodes outside of the protected environment (paragraphs 57-60). 
Regarding claim 10, Erickson teaches a method comprising: 
coupling an interface of a portable storage device to a computing device (paragraphs 31 and 33, “The vault file encryption key 114 is provided by the secure USB device 
100 and is used to encrypt and decrypt vault files stored on a local PC system”); 
and transferring instructions from a memory of the portable storage device to the computing device, the instructions comprising instructions that when executed cause the computing device to implement a cyber-security protection solution (paragraphs 38 and 39, “the secure USB device 100 and installation software 202 are secured and/or downloaded to the PC system 200 at about the same time, and the invention is shown with the installation software 202 being installed and with the secure USB device 100 secured to the PC system 200”, and paragraph 60,” When the secure USB device 100 is secured to the local PC system 200 and the relevant verifications (e.g., secure USB device signature verification) have been performed, the user can create one or more virtual vault drives 304 on the hard drive(s) 306 or other memory (e.g., flash drive, etc.) 
Regarding claim 11, Erickson teaches wherein the instructions comprise operating system instructions, and the cyber-security protection solution includes booting the computing device off of the portable storage device using the operating system instructions (paragraphs 16 and 21). 
Regarding claim 12, Erickson teaches wherein the cyber-security protection solution includes the computing device scanning a second storage device and determining whether the second storage device is usable in a protected environment (paragraphs 16, 31, 33, 39 and 60). 
Regarding claim 13, Erickson teaches wherein the cyber-security protection solution includes performing a check-in process to check-in a second storage device so that one or more files on the second storage device are: (i) accessible by one or more protected nodes within a protected environment; and (ii) not accessible by nodes outside of the protected environment (paragraphs 38, 41, 42, and 49, “a dongle monitoring service program to monitor the presence of the correct secure USB device 
Regarding claim 14, Erickson teaches wherein the protected environment includes one or more protected nodes, and wherein each of the one or more protected nodes includes an agent for detecting whether the second storage device is checked-in or not (paragraphs 38, 41, 42, 49, 57, and 60). 
Regarding claim 15, Erickson teaches wherein the agents are configured to allow the corresponding protected node to access one or more files on the second storage device when the agent detects that the second storage device is checked-in (paragraphs 38, 39, 41, 42, 49, 57, and 60). 
Regarding claim 16, Erickson teaches wherein the agents are configured to not allow the corresponding protected node to access one or more files on the second storage 
Regarding claim 17, Erickson teaches a security manager, wherein the agents of the one or more protected nodes are in operative communication with the security manager (paragraphs 31, 38, 41, 42, 49, 57, and 60). 
Regarding claim 18, Erickson teaches wherein the cyber-security protection solution includes performing a check-out process to check-out the second storage device so that one or more files on the second storage device are: (i) not accessible by the one or more protected nodes within the protected environment; and (ii) accessible by nodes outside of the protected environment (paragraphs 57-60). 
Regarding claim 19, Erickson discloses a cyber-security protection solution system comprising: 
a computing device (paragraphs 6 and 16, “PC system”); 
a portable storage device (paragraph 29, “a secure USB device 100” and paragraph 35) comprising: 
an interface configured to be coupled to an interface of the computing device (paragraphs 31 and 33, “The vault file encryption key 114 is provided by the secure USB device 100 and is used to encrypt and decrypt vault files stored on a local PC system”); 
and a memory storing one or more instructions including one or more operating system instructions to be executed by the computing device, wherein when the interface of the portable storage device is coupled to the computing device, the computing device is configured to implement a cyber-security protection solution including: booting the computing device off of the portable storage device using the 
Regarding claim 20, Erickson discloses wherein the cyber-security protection solution includes performing a check-in process to check-in the second storage device so that one or more files on the second storage device are: (i) accessible by one or more protected nodes within a protected environment; and (ii) not accessible by nodes outside of the protected environment (paragraphs 38, 41, 42, and 49, “a dongle monitoring service program to monitor the presence of the correct secure USB device on the local PC system and to take appropriate action (such as shutting down the local PC system and/or hiding the virtual vault files, etc.) if the correct secure USB device is not present; (4) a vault file device driver that can treat a virtual vault file as a disk drive, and/or may also hide or otherwise "unmount" the virtual files if the secure USB device is not present; (5) a vault file service program to load and interact with the vault file device driver, and/or may also hide or otherwise "unmount" the virtual files if the secure USB device is not present;  (6) a user program to interact with the vault file service program to manage the virtual vault files.  The user program also interacts with the dongle monitoring service program to configure the monitor service; and (7) a secure USB device driver for communicating to the secure USB device” and paragraph 57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to cyber security.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431